[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO QUASH FOR DEFECTIVE SERVICE (#122)
The court having heard the arguments concerning the motion to quash for defective service, it is denied. The requirement was not personal service, but rather that the respondent receive notice which he did. Accordingly, the motion to quash for defective service is denied. Also, the court finds that a motion to quash is not the proper way to raise defective service.
KARAZIN, J.